DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants response filed on 11/10/2021 has been entered. Claims 20, 22-27, and 29-42 remain pending in the application. Claims 20, 22-27, and 29-30 are amended. Claims 1-19, 21 and 28 are canceled.  New claims 32-42 have been added. Claims 1-20, 21 and 28 are canceled. Applicant’s amendments to the claims and specifications have overcome each and every objections previously set forth in the non-final office action mailed.
Claims 20, 22-27, and 29-42 are examined on the merits.
Response to Arguments



Applicant’s arguments, filed 11/10/2021, with respect to the rejections of claims 20 and 22-31 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, Applicant’s argument that the previously cited prior art did not teach, in claim 20, a nozzle integrally formed with the container opposite the gusset”, and wherein the wound irrigation device is a one-piece, self-contained system. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fournier, Witowski, Lee, Brown, Foster, Kempel, and Schultz.

With respect to the rejections of Claims 26-27 under 35 U.S.C. 112(d) have been fully considered but they are not persuasive. For instance, Claim 20 lines 13-14 already recite “a substantially cylindrical lid that transitions between an open position and a closed position”, and further in line 24 “wherein when the lid is in the open position”, and in line 29 “wherein when the lid is in the closed position” while Claims 26-27 recites “wherein the lid is in the open position” and “wherein the lid is in the closed 
Claim Objections

Claims 32-34 and 37 objected to because of the following informalities:  
Claims 32-34 and 37 recite the claims are depends to "Claim 1" which should read "Claim 20”.  
Claim 37 line 3 “inobstructed” should read “unobstructed”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper surface, annular rim, first wall surface, annular edge, second wall surface, and “valve that fits securely within the nozzle opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 recite “when the lid is in the closed position, the valve fits securely within the nozzle opening so that the first wall surface and the second wall surface are frictionally engaged to create a water-tight seal” This is not properly supported by the specification or the drawing. For instance, specification pp [0049] only discloses “nozzle 201 and body 223 of insert 219 frictionally engages with the rim of opening 225” rather “the valve seats within the nozzle opening” Furthermore, figure 10 does not illustrates, in closed position, how nozzle opening 225 engages with the valve 221 or insert 219, and the ordinary skill in the art could only assume the insert 219 is adjacent with the nozzle opening 225 when the lid is closed. In an effort to compact persecution, the limitation “when the lid is in the closed position, the valve fits securely within the nozzle opening so that the first wall surface and the second wall surface are frictionally engaged to create a water-tight seal” is interpreted as “wherein when the lid 




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In Claim 20, lines 13-14 reciting “a substantially cylindrical lid that transitions between an open position and a closed position”, and further, in lines 24 and 29, reciting “when the lid is in the open position” and “the lid is in the closed position” respectively. The limitations in Claims 26 and 27 “wherein the lid is in the open position”, and “wherein the lid is in the closed position” does not narrow the limitation in its independent claim 20, therefore, the rejection is proper and maintained. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 20, 22-27, 29-33, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier (WO 8504108 A1) in view of Witowski (US 6872197 B1), Lee (WO 9212758 A1) Brown et al (US 6,427,874, hereinafter ‘Brown’), Foster (WO 2008/144435).
Regarding Claim 20, Fournier discloses a one-piece wound irrigation device, the device comprising: 
a flexible container (figure 1, flexible plastic container 12) for holding potable water (abstract, “refilling the same with tap water”), the container having an inner compartment (interior of the container 12), an outer surface (outer surface of the container 12), a container opening (examiner’s annotated figure 3, container opening) having a diameter and being positioned along the outer surface of the container
a nozzle (figure 4, lower cap portion 16b), the nozzle having a diameter that is substantially the same as the container opening diameter (referring figures, the diameter of the lower cap portion 16b is substantially same as the container opening diameter), an upper surface (examiner’s annotated figure 4, upper surface of lower cap portion 16b) and a nozzle opening (examiner’s annotated figure 4, nozzle opening) having a diameter, the nozzle opening being disposed along the upper surface of the nozzle (referring examiner’s annotated figure 4, the nozzle opening is being disposed along the upper surface of the nozzle), where the nozzle opening diameter is smaller than both the nozzle diameter (examiner’s annotated figure 4, the nozzle opening is disposed within the upper surface and smaller than the nozzle) and the container opening diameter and where the container opening and the nozzle opening share a common central axis (examiner’s annotated figure 3, common central axis)

a) a nozzle assembly (figure 3, nozzle 14) having an insert (figure 3, one-way valve 36) including an insert body (figure 3, body of valve 36), a valve (figure 3, one-way valve 36) and a valve spray hole (page 7 line 36, the valve 36 incorporates one or more expandable slits across its top), the insert body being positioned along a lower surface of the lid (page 7 lines 31-33, the nozzle 14 include valve 36, adjacent its base), 
b) an interior channel (page 7 lines 34-35, interior channel from the slit of the valve 36 through aperture 34), and 
a hinge mechanism (figure 1, hinge) that tethers the lid to nozzle to facilitate tethered movement of the lid, the valve, the valve spray hole, the interior channel (referring figure 3, the hinge 3 tethers the lid between open and close position).
wherein when the lid is in the open position (referring figure 3, open position as shown as dashed line), the container is an empty state and ambient air is in communication with the inner compartment of the container such that the inner compartment can receive potable water through the nozzle opening to be filled by a user before operating the wound irrigation device (as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, Fournier discloses all the structural limitations that is required for filling the container, such as wound irrigation device comprising a flexible container 12 for holding water with the container opening and a removable upper portion 16a coupled to lower portion 16b, such that the container is fully capable of being filled or emptied in the claimed manner).


    PNG
    media_image1.png
    400
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    312
    media_image2.png
    Greyscale

Fournier does not disclose a gusset positioned within the inner compartment, and a self-standing base, the flexible container having a collapsed configuration and an expanded configuration;
the nozzle integrally formed with the container opposite the gusset and the self-standing base
a valve that transitions between a relaxed state and a deployed spray state,
c) a slotted, substantially cylindrical guard having an outer rim that extends outwardly from the container beyond the interior channel; an
and the slotted, substantially cylindrical guard relative to the nozzle.

wherein when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole opens and potable water flows from the container through the valve spray hole.
wherein the wound irrigation device is a one-piece, self-contained system; and
wherein when the container is in the collapsed configuration, a plurality of containers can be stacked on each other.
	Witowski teaches a collapsible container (figures 1-4, reservoir 100, col 1 lines 54-55, reservoir with flexible reservoir walls) relatively pertinent to problem posed by Applicant of the dispensing free-flowing substance comprises the flexible container having a collapsed configuration (collapsed configuration as shown in figure 1 and 2, col 5 lines 42-45, in the emptied state, such folding containers take up virtually state) and an expanded configuration (filled configuration as shown in figures 3-4). Witowski also teaches when the container is in the collapsed configuration, a plurality of containers can be stacked on each other (col 5 lines 50-51, in the emptied state such folding container take up virtually no space, stacking various reservoirs on top of another can be done with ease).
Witowski provides collapsible reservoir in order to provide easier handling with longer shelf life (col 2 lines 21-24). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, to incorporate the teachings of Witowski and provide a stackable reservoir in order to handle the containers with easier handling and longer shelf life 
	Witowski also teaches the container comprises a gusset (figure 1, reservoir wall seam 5) within the inner compartment, and a self-standing base (figures 1-2, standing elements 9-10)

Witowski also teaches a nozzle (figure 1, opening) formed with the container opposite the gusset and self-standing base (referring figure 1, the opening is positioned opposite to the wall seem and standing elements).
Witowski provides the opening formed with the container opposite the wall seam and the standing elements in order to make the reservoir is suitable for emptying the free-flow substance (col 5 lines 7-8). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, to incorporate the teachings of Witowski and provide a gusset and a self-standing base in order to make the container more compact size when it is being folded and provide stability when it is being filled.
Fournier, as modified by Witowski, is still silent as to the nozzle integrally formed.
a valve that transitions between a relaxed state and a deployed spray state,
c) a slotted, substantially cylindrical guard having an outer rim that extends outwardly from the container beyond the interior channel; an
and the slotted, substantially cylindrical guard relative to the nozzle.
wherein when the valve is in the relaxed state, the valve is seated within the insert body and the valve spray hole is closed and potable water does not flow from the container through the valve spray hole; and,

wherein the wound irrigation device is a one-piece, self-contained system; and
In the same field of endeavor, Lee teaches medical applicator comprises a flexible container (figure 3, tube 1) and a nozzle (figure 3, delivery nozzle 11) are integrally formed with (integral embodiment as shown in figure 3, and also page 17 lines 18-20, the delivery nozzle is in the form of an integral extension to the discharge nozzle of the tube). Lee also teaches the wound irrigation device is a one-piece, self-contained system (integral embodiment as shown in figure 3, and also page 17 lines 18-20, the delivery nozzle is in the form of an integral extension to the discharge nozzle of the tube).
Lee provides the delivery nozzle integrally formed with the tube in order to remove screw threads and annular ridge or internal thread (col 18 lines 1-5), which provides many benefits such as omitting complex molding process for threads and annular ridge for coupling the nozzle and the container, while providing excellent sealing (col 17 lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, as modified by Witowski, to incorporate the teachings of Lee and provide integrally formed device in order to get rid of threads between the nozzle and the container opening while providing excelling sealing.
Fournier, as modified by Witowski and Lee, does not teach a valve that transitions between a relaxed state and a deployed spray state,
c) a slotted, substantially cylindrical guard having an outer rim that extends outwardly from the container beyond the interior channel; an
and the slotted, substantially cylindrical guard relative to the nozzle.

wherein when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole opens and potable water flows from the container through the valve spray hole.
In the same field of endeavor, Brown teaches an insert (figures 4-6, valve 3) including an insert body (figure 6, connector sleeve 7), a valve (figure 6, valve 3) that transitions between a relaxed state (figure 7, retracted position) and a deployed spray state (figure 13, extended position).
Brown further teaches when the valve is in the relaxed state, the valve is seated within the insert body and the valve spray hole is closed and water does not flow from the container through the valve spray hole (see figure 7, the valve 3 is seated within the valve body and the valve spray hole (slit 56) is also closed). Where when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole opens and water flows from the container through the valve spray hole (see figure 13)
Brown provides the valve that transitions between the relaxed state and the deployed spray state and the valve spray hole closed when in the relaxed state and opens when in the deployed state in order to keep the valve remain normally unexposed position and secure within the housing when not in use, without sacrificing neatness when dispensing (col. 17 lines 23-25), and also assist its user to achieve accurate flow control (col. 17 lines 10-13). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Fournier, as modified by Witowski and Lee, to incorporate the teachings of Brown and provide a valve that transitions between a relaxed state and a deployed spray state in order to achieve accurate flow control.

and the slotted, substantially cylindrical guard relative to the nozzle.
In the same field of endeavor, Foster teaches a slotted (figure 1, drain ports 27), substantially cylindrical guard (figure 1, splash skirt 23) having an outer rim (figure 1, terminal edge 24) that extends outwardly from the container beyond the interior channel (referring figure 1, the terminal edge 24 extends beyond the orifices 21).
Foster provides the drain ports to the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area (pg 6 lines 14-17). Therefore it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical guard of Fournier, as modified by Witowski Lee and Brown, to incorporate the teachings of Foster and provide a slotted cylindrical guard in order to permit drainage of the cleansing fluid, and the modified device would have the hinge mechanism that tethers the cylindrical guard relative to the nozzle
Regarding claim 22, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier further discloses the container holds at least 250 cubic centimeters of water (page 5 lines 29-35, “preferably with a holding capacity of some 10 fluid ounces”).
Regarding claim 23, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier, as modified by Witowski Lee Brown and Foster, does not explicitly disclose an inward pressure exerted on the outer surface of the container to expel water is between 1 and 10 psi.

Regarding claim 24 and 25, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier does not explicitly disclose the inner compartment of the container is filled with water or the inner compartment of the container is empty.
However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, Fournier discloses all the structural limitations that is required for filling the container, such as wound irrigation device comprising a flexible container 12 for holding water with the container opening and a removable upper portion 16a coupled to lower portion 16b, such that the container is fully capable of being filled or emptied in the claimed manner.
Regarding claims 26 and 27, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier further discloses the lid (figure 1, nozzle 14) is in the closed position (referring figure 3, nozzle in closed position shown in solid line), and the lid is in the open position (referring figure 3, nozzle in open position shown in dashed line),
Regarding claim 29, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier does not disclose the slot acts as a relief passage to dispose fluid and/or debris from a cavity of a wound.
Foster teaches the slot (figure 1 drain port 27) acts as a relief passage to dispose fluid and/or debris from a cavity of a wound (pg 6 lines 14-17, permit drainage of the cleansing fluid while maintaining bearing engagement with wound area)
Foster provides the drain ports to the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area (pg 6 lines 14-17). Therefore it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical guard of Fournier, as modified by Witowski Lee and Brown, to incorporate the teachings of Foster and provide a slotted cylindrical guard in order to provide drainage of the cleansing fluid while maintaining engagement with the wound area.
Regarding claim 30, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier further discloses the device includes only one valve spray hole (page 7 line 36-37, “the valve 36 incorporates one or more expandable slits”)
Regarding claim 31, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.

Foster teaches the slotted guard (figure 1, splash skirt 23), which is not removable from the device (page 5 lines 16-17 and referring figure 1, “the coupling member 7 has a downstream end portion 9 and un upstream end portion 11” indicating downstream end portion 9 which comprises splash skirt 23 is not removable from the upstream end portion 11).
Foster provides the splash skirt in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area (page 6 lines 14-17). Therefore it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fournier, as modified by Witowski Lee and Brown, to incorporate the teachings of Foster and provide a slotted cylindrical guard in order to maintaining bearing engagement with wound area.
Regarding Claim 32, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier does not discloses wherein in the collapsed configuration, the gusset has a singular line fold.
Witowski teaches wherein in the collapsed configuration (referring figure 2, collapsed configuration), the gusset (figure 2, welding seam of the reservoir walls 5) is a singular line fold.
Witowski provides the reservoir wall seem in order to fold the container into more compact (col 4 lines 37-40, “when its fold, the lower reservoir area folded together position points upward toward opening”). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, as modified by Lee Brown and Foster, to incorporate the teachings of Witowski and provide a single line gusset in order to make the container more compact size when it is being folded.
Regarding Claim 33, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.

Witowski teaches the gusset is a bottom gusset (referring figure 4, the welding seam is located on the bottom of the container 100).
Witowski provides the reservoir wall seem in order to fold the container into more compact (col 4 lines 37-40, “when its fold, the lower reservoir area folded together position points upward toward opening”). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, as modified by Lee Brown and Foster, to incorporate the teachings of Witowski and provide a bottom gusset in order to make the container more compact size when it is being folded.
Regarding Claim 37, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier does not disclose wherein when the valve is in the deployed spray state, the flow of potable water from the container through the valve spray hole is unobstructed.
Brown teaches wherein when the valve is in the deployed spray state (figure 13, extended position), the flow of potable water (figure 13, fluid product 18) from the container (figure 13, container 2) through the valve spray hole (figure 13, discharge orifice 6) is unobstructed (referring figure 13, no obstruction between the container and the discharge orifice).
Brown provides the valve that is unobstructed when it is in the deployed spray state in order to keep the valve remain normally unexposed position and secure within the housing when not in use, without sacrificing neatness when dispensing (col. 17 lines 23-25), and also assist its user to achieve accurate flow control (col. 17 lines 10-13). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Fournier, as modified by Witowski and Lee, to incorporate the teachings of Brown and provide the valve in order to achieve accurate flow control.
Regarding Claim 39, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier further discloses wherein potable water is non-sterile water (abstract, “refilling the same with tap water”).
Regarding Claim 40, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier does not disclose the gusset is a single gusset.
Witowski teaches the gusset is a single gusset (referring figure 2, the welding seam 5 is single welding)
Witowski provides the reservoir wall seem in order to fold the container into more compact (col 4 lines 37-40, “when its fold, the lower reservoir area folded together position points upward toward opening”). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, as modified by Lee Brown and Foster, to incorporate the teachings of Witowski and provide a single gusset in order to make the container more compact size when it is being folded
Regarding Claim 41, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier further discloses the on-piece wound irrigation device is a single-use device (page 13, line 5, container 56 can then be disposed of).
Regarding Claim 42, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier further discloses the valve spray hole is a single valve spray hole (page 7 line 36-37, “the valve 36 incorporates one or more expandable slits”)
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Witowski, Lee, Brown, Foster, and in further view of Kempel (US 3688766 A).
Regarding Claim 34, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20
Fournier does not disclose the nozzle comprises an annular rim extending continuously around a perimeter of the nozzle opening to form a first wall surface along the perimeter of the nozzle.
In the same field of endeavor, Kempel teaches the nozzle (figure 4, plug portion 12) comprises an annular rim (figure 4, projection 36) extending continuously around a perimeter of the nozzle opening (figure 4, bore 30) to form a first wall surface (figure 4, tapered surface 37) along the perimeter of the nozzle.
Kempel provides the projection in order to improve sealing when the tapered surface 37 mated with adjacent tapering wall surface 19 (col 2 lines 28-33). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, as modified by Witowski Lee Brown and Foster, to incorporate the teachings of Kempel and provide the annular rim extending continuously around a perimeter of the nozzle opening in order to improve the sealing.
Regarding Claim 35, the device of Fournier, as modified by Witowski Lee Brown Foster and Kempel, teaches the device according to Claim 34.
Fournier does not disclose the nozzle assembly has an annular edge extending away from the lower surface of the lid to form a second wall surface.
Kempel teaches the nozzle assembly (figure 4, stem 11) has an annular edge (figure 4, shoulder 20) extending away from the lower surface of the lid (referring figure 4, the bottom surface of lip 18) to form a second wall surface (figure 4, surface 19).
.
Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier in view of Witowski, Lee, Brown, Foster, Kempel, and in further view of Schultz (US 8002757 B1).
Regarding Claim 36, the device of Fournier, as modified by Witowski Lee Brown Foster and Kempel, teaches the device according to Claim 35.
Fournier discloses wherein when the lid is in the closed position, the valve frictionally engages with the nozzle opening (referring figure 3, the valve 36 engages the nozzle opening 16b)
Fournier does not explicitly discloses the valve creates a water-tight seal with the nozzle opening.
In the same field of endeavor, Schultz teaches wherein when the lid (figure 5, splash shield) is in the closed position (figure 5, closed position as shown in figure 5), the valve (figure 5, nozzle 406 and ridge 416) frictionally engages with the nozzle opening (figure 5, bottle finish 502) to create a water-tight seal (col 16 lines 31-32, “Ridge 416 permits a liquid-tight seal”).
Schultz provides the splash shield comprises the nozzle and the ridge in order to create the liquid tight seal between the bottle finish and the splash shield in order to provide liquid-tight seal when the container is being squeezed (col 16 lines 45-46), and transmit the squeezing pressure into stream coming through the nozzle. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Fournier, as modified by Witowski Lee Brown Foster and Kempel, to incorporate the teachings of Kempel and 
Regarding Claim 38, the device of Fournier, as modified by Witowski Lee Brown and Foster, teaches the device according to Claim 20.
Fournier does not explicitly disclose the valve spray hole is equidistant from the outer rim of the slotted, substantially cylindrical guard.
Foster teaches the valve spray hole (figure 1, orifices 21) and the outer rim of the slotted, substantially cylindrical guard (figure 1, terminal edge 24).
Foster provides the cylindrical guard in order to maintain bearing engagement with wound area (pg 6 lines 14-17). Therefore it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical guard of Fournier, as modified by Witowski Lee and Brown, to incorporate the teachings of Foster and provide a slotted cylindrical guard in order to permit drainage of the cleansing fluid, and the modified device would have the spray hole and the cylindrical guard in order to maintain engagement with wound area while irrigating the wound area.
Fournier, as modified by Foster Witowski Lee and Brown, is still silent as to the valve spray hole is equidistant from the outer rim of the cylindrical guard.
Schultz teaches the valve spray hole (figure 4, fluid discharge port 418) is equidistant from the outer rim of the cylindrical guard (referring figure 4, the single discharge port 418 is equidistant from second end 412).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multiplicity of orifices of Fournier, as modified by Foster Witowski Lee and Brown with single discharge port of Foster since this modification would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landau et al (US 2005/0124946) teaches a wound irrigation device with nozzle assembly except for open/closed configuration and slot.
Berke (US 7,621,897) teaches a fluid applicator with nozzle assembly except for open/closed configuration and slot.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781